          Case 1:19-cv-00145-ER Document 36 Filed 02/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
TROIKA MEDIA GROUP, INC., TROIKA-MISSION :
HOLDINGS, INC., MISSIONCULTURE LLC, and                             : Index No.: 1:19-cv-00145-ER
MISSION MEDIA USA INC.,                                             :
                                                                    :
                                    Plaintiffs,                     :          (PROPOSED)
                                                                    :
                  -against-
                                                                    :      ORDER GRANTING
NICOLA STEPHENSON, JAMES STEPHENSON                                 :  PRELIMNARY       INJUNCTION
and ALLMAC LLC,                                                     :
                                                                    :
                                    Defendants.                     :
------------------------------------------------------------------- X

       UPON the Plaintiffs’ papers filed on January 7, 2019 in support of their motion for a

temporary restraining order and preliminary injunction; the security posted by Plaintiffs on

January 8, 2019; Plaintiffs’ papers filed on January 28, 2019 in support of their motion for

contempt and to broaden injunctive relief; Defendants Nicola and James Stephenson’s papers

filed on February 5, 2019 in opposition to Plaintiffs’ motion for contempt and to broaden

injunctive relief; Plaintiffs’ papers filed on February 5, 2019 in support of their second motion

for contempt and to broaden injunctive relief; Plaintiffs’ reply papers filed on February 8, 2019

in support of their motion for contempt and to broaden injunctive relief; Defendants Nicola and

James Stephenson’s papers filed on February 8, 2019 in opposition to Plaintiffs’ second motion

for contempt and to broaden injunctive relief; all proceedings had herein with regard to this

litigation and this matter, including the hearings held before this Court on January 7, 2018 and

February 11, 2019, it is hereby:

       ORDERED that, pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs'

motions for preliminary injunctions are granted in part and denied in part, and Defendants are

preliminarily enjoined during the pendency of this action as follows: (1) the Stephenson
          Case 1:19-cv-00145-ER Document 36 Filed 02/12/19 Page 2 of 3



Defendants are enjoined from entering the physical or virtual premises of TMG or any of the

MM companies; (2) the Stephenson Defendants are enjoined from using or accessing TMG’s or

MM’s electronic information or systems, including any MM or TMG emails accounts in their

own names, or in the names of any other person or entity; (3) the Stephenson Defendants are

enjoined from further communications with MM’s or TMG’s employees or clients in a manner

inconsistent with the Stephenson Defendants’ obligations under the EPA, GPA, and their

respective Employment Agreements; (4) the Stephenson Defendants are enjoined from further

communicating with AllMac, MM’s employees, or MM’s or TMG’s clients in a manner that

disrupts or interferes with Plaintiffs’ business; (5) Defendant AllMac is enjoined from complying

with any instructions of the Stephenson Defendants, and AllMac is required to comply with, and

only with, the instructions of duly authorized MM personnel, not including the Stephenson

Defendants, concerning MM’s IT systems; (6) Defendant AllMac is enjoined from preventing

duly authorized MM personnel from accessing MM’s email and other electronic data, accounts,

and systems; (7) Defendant AllMac is enjoined from acquiescing in or assisting the Stephenson

Defendants’ improper access and/or use of those data, accounts, and systems; (8) the Stephenson

Defendants are enjoined from using, accessing, or exercising any control, authority, or

possession, indirectly or directly, over any property of TMG, MM, or any of their affiliated

companies; (9) the Stephenson Defendants are enjoined from using, accessing, or withdrawing

funds, indirectly or directly, from any bank accounts or other financial accounts held by,

controlled by, or in the name of TMG, MM, or any of their affiliated companies; (10) the

Stephenson Defendants are enjoined from linking the payment of the balances of credit cards

held in their names, in whole or in part, or the payment of any other bills, invoices, debts,

obligations, or other financial accounts, to any bank accounts or other financial accounts held by,



                                                  2
          Case 1:19-cv-00145-ER Document 36 Filed 02/12/19 Page 3 of 3



controlled by, or in the name of TMG, MM, or any of their affiliated companies; and (11) the

Stephenson Defendants are enjoined from holding themselves out to clients or potential clients as

if they were still employed by, or associated with, any of the TMG or MM companies.


Dated: New York, New York
       February __, 2019




                                                             United States District Judge
                                                                  Edgardo Ramos




                                               3
